Citation Nr: 1430070	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for diverticulosis with irritable bowel syndrome (IBS) (also claimed as chronic constipation, non-cardiac chest pains, and chronic left sided pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to September 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The appeal was remanded in October 2012 and has been returned for review.  In August 2013, the RO denied revision of the December 1991 decision (based on clear and unmistakable error (CUE)) that originally denied service connection for diverticulosis with IBS.  As explained in the prior remand, the issue of CUE is inextricably intertwined with the issue of an earlier effective date.  The Board has considered the fact that the Veteran has a year to appeal the CUE denial in August 2013 (until August 2014).  A Decision Review Officer (DRO), in November 2013 explained the significance of filing an appeal to the CUE denial.  However in January 2004, in response to the most recent supplemental statement of the case (SSOC), the Veteran requested that the VA proceed with adjudication of the claim and waived the 30 day waiting period.  Also in a June 2014 Appellate Brief, the Veteran's representative acknowledged that the Veteran had not appealed the CUE claim.  In light of these actions the Board will proceed with review of the earlier effective claim without waiting for end of the appeal period for the denial of CUE.     


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the Veteran's claim of service connection for diverticulosis with IBS, but he did not perfect an appeal to this determination. 

2.  The Veteran's reopened claim for diverticulosis with IBS was received by the VA on July 29, 2005.

3.  In a September 2006 rating decision, the RO granted service connection for diverticulosis and assigned an effective date of July 29, 2005, the date the claim was received by the RO.


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 29, 2005, for service connection for diverticulosis with IBS is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  As regards the Veteran's earlier effective date claim, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than July 29, 2005 for the award of service connection for diverticulosis.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R § 3.105(a).

The United States Court of Veterans Appeals (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006). 

As noted above, the Veteran and his representative have alternatively alleged CUE in that prior RO 1991 decision as a means of collaterally attacking it, to in turn, possibly have that prior decision vacated or overturned so as to receive an effective date retroactive to that earlier point in time.  See 38 C.F.R. § 3.105(a); see also Rudd v Nicholson, 20 Vet. App. 296, 299 (2006).  The Board in October 2012 remanded the case in part, to have the RO adjudicate the CUE claim in the earlier 1991 rating action.  However, the RO in August 2013 determined that there was no CUE in the 1991 rating action.  The Veteran was notified of the denial later that month.  The Veteran but did not appeal this decision.  

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

The Board notes that the Veteran originally filled his claim for IBS with diverticulosis in September 1991 and was denied by a December 1991 rating decision.  The Veteran timely filed a notice of disagreement in February 1992.  A statement of the case was issued in March 1992.  The Veteran failed to file a timely VA Form 9. 

On July 29, 2005, the RO received the Veteran's reopened claim for diverticulosis with IBS.  Following the appeal of a January 2006 rating decision denial, the Veteran was granted service connection for diverticulosis, in a September 2006 rating decision. 

As discussed above, the effective date is properly the date of receipt of the claim to reopen.  The claim was not brought until July 2005.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for diverticulosis earlier than July 29, 2005, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than July 29, 2005, for the grant of service connection for diverticulosis with IBS is denied. 


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


